     Wilmer J. Harris, SBN 150407
 1
     wharris@sshhlaw.com
 2   Stephanie T. Yu, SBN 294405
     syu@sshhlaw.com
 3   SCHONBRUN SEPLOW
 4   HARRIS & HOFFMAN LLP
     715 Fremont Ave., Suite A
 5   South Pasadena, CA. 91030
     Telephone No.: (626) 441-4129
 6   Facsimile No.: (626) 283-5770
 7   [Additional counsel on following page]

 8   Attorneys for Plaintiff Nicolle O’Neill
 9
10                                  UNITED STATES DISTRICT COURT

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA
12
     UNITED STATES and the STATE OF             Case No. 1:15-CV-00433-DAD-EPG
13   CALIFORNIA ex rel. NICOLLE O’NEILL,
     NICOLLE O’NEILL                            STIPULATED ORDER RE: DISCOVERY
14                                              OF ELECTRONICALLY STORED
15                         Plaintiffs/Relator   INFORMATION FOR STANDARD
                                                LITIGATION
16          vs.
17   SOMNIA, INC., PRIMARY ANESTHESIA
18   SERVICES, PST SERVICES LLC, ROBERT
     GOLDSTEIN, M.D., ROY WINSTON, M.D.,
19   BYRON MENDENHALL, M.D., QUINN
     GEE, M.D., AND MARGARET VASSILEV,
20   M.D, and DOES 1 through 10, inclusive
21
                           Defendants.
22
23
24
25
26
27
28
     Andrea Gold (admitted pro hac vice, DC Bar. No. 502607)
 1
     agold@tzlegal.com
 2   TYCKO & ZAVAREEI LLP
     1828 L Street NW, Suite 1000
 3   Washington, D. C. 20036
 4   Telephone No.: (202) 973-0900
     Facsimile No.: (202) 973-0950
 5
     Michael D. Seplow, SBN 150183
 6   mseplow@sshhlaw.com
 7   SCHONBRUN SEPLOW
     HARRIS & HOFFMAN LLP
 8   11543 W. Olympic Blvd.
     Los Angeles, CA 90064
 9
     Telephone No.: (310) 396-0731
10   Facsimile No.: (310) 399-7040

11
     Attorneys for Plaintiff Nicolle O’Neill
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1   I.        PURPOSE
 2             This Order will govern discovery of electronically stored information (“ESI”) in this
 3   case as a supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the
 4   Discovery of Electronically Stored Information, and any other applicable orders and rules.
 5   II.       COOPERATION
 6             The parties are aware of the importance the Court places on cooperation and will
 7   cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the
 8   Discovery of ESI.
 9   III.      LIAISON
10             The parties shall identify liaisons to each other who are and will be knowledgeable
11   about and responsible for discussing their respective ESI.
12             Relator’s liaison is Andrea Gold, TYCKO & ZAVAREEI LLP, 1828 L Street NW,
13   Suite 1000, Washington, D. C. 20036, Telephone No.: (202) 973-0900, E-mail:
14   agold@tzlegal.com.
15             The liaison for Defendants Somnia, Inc., Primary Anesthesia Services, Byron
16   Mendenhall, M.D., Quinn Gee, M.D., and Margaret Vassilev, M.D. (“Somnia Defendants”), is
17   Erin Holyoke, NIXON PEABODY LLP, 300 S. Grand Ave, Suite 4100, Los Angeles, CA
18   90071, Telephone No. (213) 629-6031, E-mail: eholyoke@nixonpeabody.com..
19             Each e-discovery liaison will be, or have access to those who are, knowledgeable about
20   the technical aspects of e-discovery, including the location, nature, accessibility, format,
21   collection, search methodologies, and production of ESI in this matter. The parties will rely on
22   the liaisons, as needed, to confer about ESI and to help resolve disputes without court
23   intervention.
24   IV.       PRESERVATION
25             The preservation of potentially relevant ESI is reasonable and proportionate. To reduce
26   the costs and burdens of preservation and to ensure proper ESI is preserved, the parties agree
27   that:
28          a) Only ESI created or received between December 1, 2011 and final judgment in this
 1      matter will be preserved;
 2   b) The following types of ESI should be preserved and the custodians, or general job titles
 3      or descriptions of custodians, for whom they believe ESI should be preserved, e.g., “HR
 4      head,” “scientist,” and “marketing manager”:
 5         i.   Custodians of Somnia Defendants: Robert Goldstein, Roy Winston, Byron
 6              Mendenhall, Quinn Gee, Margaret Vassilev, Kimberly Carriere, Karen Bennett,
 7              Brent Sommers, Adam Dorin, Margaret See, Michelle Martinez, Mattie Cantu,
 8              Fitz George, Erin Murphy-Haston, Heather Lee, and Thomas Schares (“Somnia
 9              Defendants’ designated custodians”).
10        ii.   Custodians of Relator: Relator Nicolle O’Neill (“Relator’s designated
11              custodians”).
12       iii.   The parties agree to add or remove custodians as reasonably necessary.
13       iv.    Sources for Somnia Defendants:
14                    Sources for each Custodian: all document management systems, computer
15                     archives, backup tapes or disks, hard drives, and/or electronic mail, or
16                     instant messaging.
17                    Sources not attributable to a Custodian: servers, electronic document
18                     repositories, or any other electronic file storage media, relevant shared
19                     network folders or repositories which Somnia Defendants identify
20                     following a reasonable and diligent investigation as likely to contain
21                     responsive ESI.
22        v.    Sources for Relator:
23                    Sources for each Custodian: all document management systems, computer
24                     archives, backup tapes or disks, PDAs, smart phones, personal computers,
25                     hard drives, and/or electronic mail, instant messaging, or text messaging
26                     accounts.
27   c) The parties have agreed on the number of custodians per party for whom ESI will be
28      preserved as set forth in paragraph (b) above;
 1         d) These data sources are not reasonably accessible because of undue burden or cost
 2            pursuant to Fed. R. Civ. P. 26(b)(2)(B) and ESI from these sources will be preserved but
 3            not searched, reviewed, or produced: none known at this time;
 4         e) The following sources need not be preserved: backup media created before December 1,
 5            2011, digital voicemail, instant messaging, automatically saved versions of documents;
 6         f) In addition to the agreements above, the parties agree that data from these sources (a)
 7            could contain relevant information but (b) under the proportionality factors, should not be
 8            preserved: none known at this time;
 9         g) Nothing herein is intended to or does waive any objections based on burden or
10            proportionality that the parties may have with respect to documents or information sought
11            by specific requests.
12   V.       SEARCH
13            The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier if
14   appropriate, the parties will meet and confer about methods to search ESI in order to identify ESI
15   that is subject to production in discovery and filter out ESI that is not subject to discovery. The
16   parties have met and conferred in response to the Fed. R. Civ. P. 34 requests propounded to date
17   in this case. The parties have agreed on a list of search terms provided by counsel for Relator and
18   attached to this Agreement as Exhibit A. Defendants shall run the list of search terms against the
19   Sources for each of Somnia Defendants’ designated custodians identified above in paragraph
20   4(b), as well as the Sources not attributable to an designated custodian which Somnia Defendants
21   identify following a reasonable and diligent investigation as likely to contain responsive ESI.
22   VI.      PRODUCTION FORMATS
23            The parties agree to produce documents in one of the following formats: ☒ PDF, ☒
24   TIFF, ☒native and/or ☐paper file formats or a combination thereof (check all that apply)] file
25   formats. If particular documents warrant a different format, the parties shall cooperate to
26   arrange for the mutually acceptable production of such documents. The parties shall not
27   degrade the searchability of documents as part of the document production process.
28
 1   VII.   DOCUMENTS PROTECTED FROM DISCOVERY
 2          a)     Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-
 3                 protected document, whether inadvertent or otherwise, is not a waiver of privilege
 4                 or protection from discovery in this case or in any other federal or state
 5                 proceeding. For example, the mere production of privileged or work-product-
 6                 protected documents in this case as part of a mass production is not itself a waiver
 7                 in this case or in any other federal or state proceeding.
 8          b)     Communications involving trial counsel and in-house counsel managing this
 9                 litigation that post-date the filing of the complaint need not be placed on a
10                 privilege log. Communications may be identified on a privilege log by category,
11                 rather than individually, if appropriate.
12   VIII. MODIFICATION
13          This Stipulated Order may be modified by a Stipulated Order of the parties or by the
14   Court for good cause shown.
15
     DATED: January 7, 2019                 SCHONBRUN SEPLOW
16
                                            HARRIS & HOFFMAN LLP
17
                                                   /s/ Wilmer J. Harris
18                                          By: __________________________________
19                                                 Wilmer J. Harris
                                                   Attorneys for Relator/Plaintiff, Nicolle O’Neill
20
21
     DATED: January 7, 2019                       NIXON PEABODY LLP
22
                                                   /s/ Jason Gonzalez
23                                        By:     __________________________________
                                                        Jason Gonzalez
24
                                                  Attorneys for Defendant
25                                                SOMNIA, INC., PRIMARY ANESTHESIA
                                                  SERVICES, PST SERVICES, LLC, BYRON
26                                                MENDENHALL, M.D., QUINN GEE, M.D., and
                                                  MARGARET VASSILEV, M.D.
27
28
 1                                             ORDER
          The above stipulation of the parties is hereby adopted as modified in section VI.
 2
 3   IT IS SO ORDERED.

 4
       Dated:   January 7, 2019                             /s/
 5                                                  UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                           EXHIBIT A
 2          Search Terms – United States ex rel. O’Neill, Case No. 1:15-cv-00433-DAD-EPG
 3   chart! /20 “medical direction”
 4   chart! /20 “medical supervision.”
 5   MD /20 practic* /10 “independent* anesthes*” /20 "medic* direct*"
 6   anesthes! /20 “medic! supervis!”
 7   TEFRA! /20 “medic! direct!”
 8   TEFRA! /20 “medic! supervis!”
 9   criteria /20 “medic! direct!”
10   criteria /20 “medic! supervis!”
11   fals! /20 “medic! direct!”
12   fals! /20 “medic! supervis!”
13   overpay! /20 “medic! direct!”
14   overpay! /20 “medic! supervis!”
15   Medicare /20 “medic! direct!”
16   Medicare /20 “medic! supervis!”
17   Medi-Cal /20 “medic! direct!”
18   Medi-Cal /20 “medic! supervis!”
19   CMS /20 “medic! direct!”
20   CMS /20 “medic! supervis!”
21   Nicolle /20 “medic! direct!”
22   Nicolle /20 “medic! supervis!”
23   Nicolle /20 resign!
24   ONeill /20 “medic! direct!”
25   ONeill /20 “medic! supervis!”
26   ONeill /20 resign!
27   “concurrent” /20 “medic! direct!”
28   “concurrent” /20 “medic! supervis!”
 1   “alone” /20 “medic! direct!”
 2   “alone” /20 “medic! supervis!”
 3   “lunch” /20 “medic! direct!”
 4   “lunch” /20 “medic! supervis!”
 5   “absent” /20 “medic! direct!”
 6   “absent” /20 “medic! supervis!”
 7   “golf” /20 “medic! direct!”
 8   “golf” /20 “medic! supervis!”
 9   immediat! avail! /20 “medic! direct!”
10   immediat! avail! /20 “medic! supervis!”
11   “mendenhall” /20 “medic! direct!”
12   “mendenhall” /20 “medic! supervis!”
13   “mendenhall” /20 “golf”
14   “mendenhall” /20 “lunch”
15   “mendenhall” /20 “absent”
16   “mendenhall” /20 “alone”
17   “mendenhall” /20 “TEFRA”
18   “mendenhall” /20 “criteria”
19   “mendenhall” /20 chart! /10 sign!
20   “gee” /20 “medic! direct!”
21   “gee” /20 “medic! supervis!”
22   “gee” /20 “lunch”
23   “gee” /20 “absent”
24   “gee” /20 “alone”
25   “gee” /20 “TEFRA”
26   “gee” /20 “criteria”
27   “gee” /20 chart! /10 sign!
28   “roy” /20 “medic! direct!”
 1   “roy” /20 “medic! supervis!”
 2   “roy” /20 “golf”
 3   “roy” /20 “lunch”
 4   “roy” /20 “absent”
 5   “roy” /20 “alone”
 6   “roy” /20 “TEFRA”
 7   “roy” /20 “criteria”
 8   “roy” /20 chart! /10 sign!
 9   “vassilev” /20 “medic! direct!”
10   “vassilev” /20 “medic! supervis!”
11   “vassilev” /20 “golf”
12   “vassilev” /20 “lunch”
13   “vassilev” /20 “absent”
        • “vassilev” /20 "under-staff*" w/20 “O.R.” OR “oper*”
14
     “alone”
15
     “vassilev” /20 “TEFRA”
16
     “vassilev” /20 “criteria”
17
     “vassilev” /20 chart! /10 sign!
18
     criteria /20 “medic! direct!”
19
     criteria /20 “medic! supervis!”
20
     criteria /20 “QZ”
21
     staff! /20 “upcod!”
22
     staffing /20 “medic! direct!”
23
     staffing /20 “medic! supervis!”
24
     TEFRA /20 “staff!”
25
     “short-staff!” /20 “medic! direct!”
26
     “short-staff!” /20 “medic! supervis!”
27
     “short-staff!” /20 “TEFRA”
28
 1   “short-staff!” /20 “concurrent”
 2   “short-staff!” /20 “Medicare”
 3   “short-staff!” /20 “upcod!”
 4   “short-staff!” /20 “overpay!”
 5   “under-staff!” /20 CRNA
 6   “under-staff!” /20 MD
 7   "under-staff!" w/20 “O.R.” OR “oper!”
 8   fraud! /20 bill!
 9   bill! /20 irregular!
10   EMR /20 chang!
11   “electronic medical record” /20 chang!
12   ratio! /20 supervis!
13   ratio! /20 MD
14   ratio! /20 CRNA
15   chart! /20 MD
16   “chart* w/20 “O.R.” OR “oper!”
17   chart! /20 CRNA
18   “Economics of Somnia”
19
20
21
22
23
24
25
26
27
28
